KENNISH, J.
— This proceeding by mandamus was brought by the relator in the circuit court of Jasper county, against the respondents as judges of the county court. The purpose of the suit was to compel the respondents as such judges to grant a license to relator to keep a dramshop in the city of Carthage, a city of over. 2500 inhabitants in said county. Upon a trial a peremptory writ of mandamus was denied and relator appealed to the Springfield Court of Appeals, in which court the judgment was affirmed. After 'the affirmance of the judgment the case was transferred to this court upon the motion of appellant, on the ground that the construction of the Constitution of this State was involved in the case.
In the petition for- mandamus facts were alleged showing that relator had complied with all the statutory requirements entitling him to a dramshop license, including an allegation that the petition was-*41■signed by two-thirds of the persons qualified as petitioners. It was also alleged that a hearing was had in the county court, and although relator established all of said facts and respondents found such facts to be true, respondents wrongfully denied relator’s application and petition. The prayer was that as relator “had no other legal remedy whatever in the premises,” a writ of mandamus be issued as prayed. Eespondents made return to the alternative writ, admitting that as judges of the county court they denied relator’s petition for such license, and responding to the command of the alternative writ to show cause for such action, made three separate defenses, which, in substance, were but two, namely: First, that the Local Option Law was regularly adopted by the voters ■of said city and was in full force and effect therein .at the times mentioned in the alternative writ. Second, that at the hearing in the county court, upon relator’s application for such license, the question as to whether the Local Option Law was in force in said city of Carthage was heard and determined by the county court and was therefore res adjudicata. Eelator filed answer to the return, admitting that an election was attempted to be held in said city to determine whether the Local Option Law should be put Into force and effect therein, but denied that said law was legally adopted at the said election, and the legality of the election was challenged upon a number -of grounds, such as that the notice of the election was Insufficient; that the law against electioneering within one hundred feet of the polling places was violated; that one of the ballot boxes used remained unfastened ■during the election; and that many ballots were counted ■on which no numbers had been indorsed as required ■by law. The answer also contained a general denial.
Much testimony was introduced upon the issues-thus made, at the close of which the court filed a written memorandum set out in the record, learnedly re*42viewing the law and the evidence, and concluding, as before' stated, with a judgment denying the peremptory writ. Upon the hearing in the Court of Appeals one member thereof did not sit in the case, and each of the other two delivered an able opinion in affirmance of the judgment. The concurring opinion of Nixon, J., holds that as the Local Option Law, as-amended in the year 1909, provided an adequate remedy for the contest of an election held under said law, such remedy was exclusive and that mandamus would not lie under the facts of this record. If that view is well founded, and the statute as amended by the Act of 1909 is constitutional, it is decisive of the ease and renders unnecessary a review of the many other' interesting questions presented by counsel.
Sec. 7242, R. S. 1909, a section of the Local Option Law, as enacted in 1887, contained this provision: ‘ ‘ The election in this act provided for, and the result, thereof, may be contested in the same manner as is now provided by law for the contest of the elections of county officers in this State.” In the case of Kehr v. Columbia, 136 Mo. App. 322, it was held that the foregoing provision was unenforceable for the reason that no party was authorized to bring such a proceeding, or to defend against it if brought. Pursuant to that decision the Forty-fifth General Assembly (Laws 1909, p. 470) amended said section by adding thereto- and to the foregoing provision, the following: “by any qualified voter of the municipal body or of the county in which said local option election shall be held by an action to contest as herein provided, and which shall be brought against the municipal body or the county holding said election.” As heretofore stated, Nixon, J., concurred in affirming the judgment of the trial court, upon the ground that the foregoing statute as amended provided an exclusive remedy for the contest of a local option election, and that the remedy by a writ of mandamus was without authority *43of law. Relator thereupon alleged, by motion to transfer the cause to this court, that said section 7242, in so far as it authorized the contest of an election, was in contravention of Sec. 28, Art. 4, of the Constitution of this State, in that such provision was not clearly expressed in the title of the act, and upon that ground rests the jurisdiction of this court. That the constitutional question was regularly raised and is properly presented by the record, is not contested by respondents.
I. The title of the Local Option Act (Laws 1887, p. 179) is as follows: “An act to provide for the preventing of the evils of intemperance by local option in' any county in this State, and in cities of twenty-five hundred inhabitants or more, by submitting the question of prohibiting the sale of intoxicating liquors to the qualified voters of such county or city; to provide penalties for its violation, and for other purposes.’5' Is such title sufficient to uphold the provision for the contest of the election referred to and provided for in the act? We think it is.
The title purports to cover the subject of an election for the purpose of prohibiting the sale of intoxicating liquors, and a provision in the act for a contest of the election so held is so clearly germane and directly connected with the subject expressed in the title that we entertain no doubt as to its constitutionality upon that ground. An attack upon the validity of a statute because of alleged conflict with the constitutional provision now under consideration is so frequently made and has been considered in so many cases by this court that we deem it unnecessary to do more than state our conclusion, and cite a few of the authorities which discuss the question and fully sustain the conclusion reached. [Coffey v. City of Carthage, 200 Mo. 616; State v. Doerring, 194 Mo. 398; State ex rel. v. Slover, 134 Mo. 10.]
*44II. Is relator entitled to relief by writ of man-damns, under the facts of this record? We are of the opinion that he is not. Mandamus is an extraordinary writ and will be granted only when the relator, as alleged in the petition in this case, is without “other legal remedy.” This principle of law is well established, and the decisions of this court are in full accord with it. As said by this court in the case of State ex rel. v. McAuliffe, 48 Mo. l. c. 114: “The principle is unquestioned, laid down by the text-writers and established by the adjudged cases, that mandamus will only lie where the relator has a specific right and the law has provided no other specific remedy.” See, also, State ex rel. v. Engelmann, 86 Mo. l. c. 561; State ex rel. v. Smith, 104 Mo. 661; 2 Spelling on Extraordinary Remedies, 1374; 26 Cyc. 175; 19 Am. and Eng. Ency. Law (2 Ed.), 745.
It is shown by the pleadings herein and by the records of the county court introduced in evidence that the ground, and the only ground, upon which the respondents refused the dramshop license to the relator, was that an election had been held under the Local Option Law in the city of Carthage, where relator proposed to keep his dramshop, and that as the result of such election the law had been declared in force and effect in that city. If the law had been so adopted it necessarily followed that respondents rightly refused the license. That much relator concedes, but he attacks the legality of the election and asserts the right to contest it by mandamus upon a number of grounds, every one of which would have been available in the statutory proceeding provided for that purpose in the Local Option Law. It therefore follows that as a specific and adequate remedy was provided by the statute, relief by mandamus must be denied.
The same result is reached if we consider the question from the point of view of the rights of the *45parties and the remedy as provided by the Local Option Law.
It was within the power of the Legislature to designate the tribunal, the parties and the procedure for the contest of an election. [Sec. 9, Art. 8, Constitution of Missouri; State ex rel. v. Slover, 134 Mo. 10; State ex rel. v. Mason, 77 Mo. 189; State ex rel. v. Francis, 88 Mo. 557.] In the exercise of that power the General Assembly of this State enacted Art. 67 Ch. 43, R. S. 1909, prescribing a complete remedy for the contest of an election to office by a private citizen. Such right of contest did not exist at common law, and therefore the statutory remedy is exclusive. [State ex rel. v. Slover, supra; State ex rel. v. Mason, supra; 15 Cyc. 394; 7 Ency. Pl. & Pr. 377; Sedgwick, Const. Stat. and Cons. Law, 343.] In the Slover case, supra, l. c. 14, this court said: “It was clearly competent for the Legislature to create the office of marshal of Jackson county and to provide a tribunal to hear and determine all contests therefor and having done so in one and the same act the jurisdiction thus conferred is exclusive unless otherwise expressed or plainly manifested,” and, l. c. 15: “A contested election is a purely statutory proceeding in Missouri, both as-to the tribunal and the character of the proceeding* and was unknown at common law.”
In providing that the election under the Local Option Law “may be contested in the same manner as is now provided by law for the contest of the election of county officers in this State,” the Legislature adopted another statute or mode of procedure by reference, a practice in legislation discussed at length and upheld by this court in a number of recent decisions. [State v. Peyton, 234 Mo. 517; State v. Cox, 234 Mo. 605; State ex rel. v. Taylor, 220 Mo. 618.]
The 1909 amendment of the Local Option Law not only conferred the right upon “any qualified voter” to contest the election in accordance with the *46procedure in election contests, but it also conferred upon “'the municipal body or the county holding such ■election” the rights of a contestee in case of a contest under the general election law. That means, among ether things, the right to be heard in court in any action contesting -the legality of the election, and the .right to notice of such contest “within twenty days after the votes shall have been officially counted,” a failure to give which notice works a forfeiture of the right to contest. [Sec. 5924, R. S. 1909; Castello v. St. Louis Circuit Court, 28 Mo. 259.]
The statutory remedy recognizes the right of the municipality or county holding the election to have its day in court to defend against an attack upon the result of the election as declared, whether such result be in favor of or against the adoption of the law, and likewise the right of the qualified voter to contest the election. Suppose the result should be wrongfully declared and promulgated as against the adoption of the Local Option Law, when the fact was otherwise. It is plain in such case that those favoring the adoption of the law could not have the legality of the ■election and the result thereof litigated, either by a proceeding in the county court or by mandamus in the circuit court. They would have but one remedy and that the remedy provided by contest under the statute. And if that remedy is exclusive as to those favoring the adoption of the law, no good reason can be given why it should not also be exclusive as to those opposed.
As shown by the facts of this record the relator appeared in the county court a year after the Local Option Law had been adopted and was in force and effect in the city of Carthage, and upon an application for a dramshop license, without the municipality or any legal representative of the State being a party to the proceeding, asked the court to hold the local option election and the result thereof invalid, and that an *47important public statute was not in force in the city ■of Carthage, although it had been otherwise declared by the regularly constituted authorities, pursuant to an election for that purpose. That the respondents, as members of the county court, properly refused to take such action, and that the circuit court properly denied the peremptory writ of mandamus against the respondents, is fully sustained by the law governing the ■contest of elections, and by the foregoing principles ■of the law of mandamus. The judgment is affirmed.
All concur except Graves, 3who dissents in an opinion filed.